DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 6/24/2022 Claims 1, 12, 23 and 24 are amended. Claims 3, 5, 6, 7, 14, 16, 17,18, 26-28 are original. Claims 2, 9, 10, 13, 20, 21, 24 are previously presented. Claim 4, 8, 11, 15, 19, 22, 25, 29 and 30 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-10, 12-14, 16-18, 20-21, 24, 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 2, 3, 5, 12-14, 16, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2021/0045713, Poland further in view of U.S. Patent Application 2018/0335939, Karunamuni et al. (hereinafter Karunamuni).

2. 	Regarding Claim 1, Griffin discloses A method comprising:
 	receiving, at a handheld device comprising a display (Fig. 2: a video streaming device 102, video player interface 202 is a display device, ([0023], the video player application 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120 but only display the video corresponding to the detected orientation. when the change in orientation is detected, the video player application 104 can immediately switch to the other video stream by playing the cached frames. In this way, the video player application 104 can switch streams without having to wait to receive the new stream from the video server 120.) and an orientation sensor (Fig. 1: Orientation Sensor 106; [0020], a plurality of assets (Fig. 2: text stating “video title starring actor and actress” and a play button, Fig. 2: portrait and landscape orientations) comprising:
 	a first video asset associated with a first aspect ratio (Fig. 2: upper image (i.e. landscape view) of device 102 shows Landscape orientation, “text” is in landscape mode. Also para [0023]); and
 	a second video asset associated with a second aspect ratio, different from the first aspect ratio (Fig. 2: lower image (i.e. portrait view) of device 102 shows Portrait orientation, “text” is in portrait mode, examiner notes that the images are of different aspect ratios (e.g. landscape vs portrait). Also para [0023]);
 	determining, based on an output of the orientation sensor ([0022], orientation sensor 106 may determine when the device 102 begins to rotate), a desired aspect ratio ([0023], display the video corresponding to the detected orientation (e.g. portrait or landscape), see Fig. 3: 302 and 308); 
 	in accordance with a determination that the desired aspect ratio is closer to the first aspect ratio than to the second aspect ratio ([0022], the device 102 detects first and second orientations, Also Fig. 2 upper image shown in landscape when device is in landscape and Fig. 2 lower image shown in portrait image when the device is in portrait orientation), selecting the first video asset ([0026], The requested segment is selected based on the detected orientation. A segment corresponding to first video (having the first aspect ratio)) and further selecting a first playback interface associated with the first aspect ratio (Fig. 2: landscape mode with play button);
 	in accordance with a determination that the desired aspect ratio is closer to the second aspect ratio than to the first aspect ratio ([0022], the device 1-2 may detect when the device 102 crosses a threshold angle (that may be less than half way between the first and second orientations) and the angular motion indicates that the device 102 is being rotated from the first orientation to the second orientation), selecting the second video asset ([0026], the requested segment is selected based on the detected orientation) and further selecting a second playback interface associated with the second aspect ratio (Fig. 2: portrait mode with play button);
 	presenting, via the display (Fig. 2: video player interface 202 is display device, [0014], [0019]), the selected video asset at the desired aspect ratio ([0023], display the video corresponding to the detected orientation, see fig. 3: 302 and 308. [0026], the requested segment is selected based on the detected orientation); and 
 	presenting, via the display, concurrently with presenting the selected video asset, the selected playback interface (Fig. 2; [0019]-[0023], the video player 104 may concurrently receive both the first and second videos corresponding to the different aspect ratios from the video server 120);
 	However, Griffin does not explicitly disclose determining at least one focus region associated with video content of the selected video asset;
 	determining a location of a user’s hand grasping the handheld device with respect to
the display;
 	determining a desired display location based on the location of the user’s hand and the at least one focus region; and
 	dynamically positioning the selected playback interface at the desired display location such that that the selected playback interface does not overlap with the at least one focus region associated with video content of the selected video asset.
 	Poland teaches determining a location of a user’s hand grasping the handheld device with respect to the display (Figs 1B, 2, 3A, 3B: [0038], determine a position of the user's hand around the handheld medical scanning device 102, e.g., determine a specific grip the user has on the handheld medical scanning device 102, and orient the display 112 based on the determined hand position);
 	determining a desired display location based on the location of the user’s hand (Figs 1B, 2, 3A, 3B: [0038], determine a position of the user's hand around the handheld medical scanning device 102, e.g., determine a specific grip the user has on the handheld medical scanning device 102, and orient the display 112 based on the determined hand position) and the at least one focus region ([0027], A user may issue touch-based instructions on the display 112 to switch between various screens and a home screen, in order to zoom in on an image); 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video streaming device as taught in Griffin to incorporate sensors located on the side of the device as taught in Poland for the purposes of automatically orienting the display device based off of user’s grip. Hence, improving user viewing experience.
 	Griffin in view of Poland does not explicitly disclose determining at least one focus region associated with video content of the selected video asset;
 	dynamically positioning the selected playback interface at the desired display location such that that the selected playback interface does not overlap with the at least one focus region associated with video content of the selected video asset.
 	Further, Karunamuni discloses determining at least one focus region associated with video content of the selected video asset (Figs. 5A2-5A6; 5B4-5B9; [0194], “focus selector” refers to an input element that indicates a current part of a user interface with which a user is interacting. [0238] In FIGS. 5B4-5B5, while the media player application is operating in the interactive playback mode with ongoing playback of media content (e.g., a video of a baseball game), device 100 detects that the orientation of device 100 is changed from portrait to landscape orientation.); and 	
 	dynamically positioning the selected playback interface at the desired display location such that that the selected playback interface in a region of the display that does not overlap with the at least one focus region associated with video content of the selected video asset. (Fig. 5B4: the selected playback interface such as the volume control is separate from the focus region (e.g. video of a baseball game, selected video asset) in portrait mode. Examiner equates portrait mode as the desired display location, where the focus region (video) does not overlap with the playback interface (e.g. volume control))
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the video streaming device as taught in Griffin to incorporate sensors located on the side of the device as taught in Poland and further position the playback control based off of the orientation of the video and user selection as taught in Karunamuni to keep the focus area (i.e. video) without any playback controls interfering. Hence, improving user viewing experience.
 	
3. 	Regarding Claim 2, Griffin in view of Poland further in view of Karunamuni discloses The method of claim 1, 
 	Griffin discloses wherein the selected playback interface (Fig. 2) comprises:
 	 a scrubber bar having a start point and an end point (Fig. 2: the black point showing duration); 
 	 a slider of the scrubber bar (Fig. 2: can slide the black dot); and 
 	 a plurality of playback controls (Fig. 2: play button and more options on the bottom right).

4. 	Regarding Claim 3, Griffin discloses The method of claim 2, further comprising:
 	receiving input corresponding to a playback control of the plurality of playback controls ([0014], streaming devices 102 capable of receiving); and
 	in response to receiving the input ([0032], user touch input);
 	determining, based on the playback control (Fig. 2), a command corresponding to one or more of a rewind command, a pause command, a play command (Fig. 2: play button), and a fast-forward command; and executing the command.

5. 	Regarding Claim 5, Griffin in view of Poland further in view of Karunamuni discloses The method of claim 1, 
 	Griffin discloses wherein the first playback interface comprises a first scrubber bar having a first length, and the second playback interface comprises a second scrubber bar having a second length the same as the first length (Fig. 2: the scrubber bar has the same length but changed orientations).

6. 	Claim 12 is a device claim and is rejected using the same rejected made to the method of Claim 1.

7. 	Claim 13 is a device claim and is rejected using the same rejected made to the method of Claim 2.

8. 	Claim 14 is a device claim and is rejected using the same rejected made to the method of Claim 3.

9. 	Claim 16 is a device claim and is rejected using the same rejected made to the method of Claim 5.

10. 	Claim 23 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 1.

11. 	Claim 24 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 2.

12. 	Claim 26 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 5. 


13. 	Claims 6-7, 12, 18, 27, and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2021/0045713, Poland further in view of U.S. Patent Application 2018/0335939, Karunamuni et al. (hereinafter Karunamuni) further in view of U.S. Patent Application 2012/0008526, Borghei.

14. 	Regarding Claim 6, Griffin in view of Poland further in view of Karunamuni discloses The method of claim 1, 
 	Poland discloses further comprising:
  	receiving a first input corresponding to an icon associated with a social networking platform (Fig. 5H8; 5H17: iMessage, and applications (e.g. Facebook not shown) downloaded from the app store see fig. 4A, but well known in Apple devices, see [0057]);
 	receiving a second input identifying a target user of the social networking platform ((Fig. 5H8; Fig. 5H17: iMessage, and applications (e.g. Facebook not shown) downloaded from the app store see fig. 4A, but well known in Apple devices, see [0057])); and
 	in response to receiving the second input, sending a link to the target user, ([0235], sharing the media content with others using application such as iMessage, shown in Fig. 5H17)
 	Griffin in view of Poland further in view of Karunamuni does not explicitly disclose wherein the link is associated with a first location of the of the first video asset and is further associate with a second location of the second video asset, the second location corresponding to the first location
 	Further, Borghei teaches wherein the link is associated with a first location of the of the first video asset ([0077], the invited device can submit a link key to the host device in order to be connected to the host device) and is further associate with a second location of the second video asset, the second location corresponding to the first location (figs. 1A-1C; Fig. 2: 204A-C, [0141], a location-sharing group between two or more mobile devices is detected by the location-information server (302). [0112], the map 202 can show the current locations of all three participating devices (as indicated by the markers 204a-c), and their respective coverage areas (as indicated by the circles 206a-c))
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Griffin in view of Poland further in view of Karunamuni with a link key to connect two or more mobile devices as taught in Borghei for the purposes of sharing location information between mobile devices. Hence, minimizing user communication efforts.
 
 15. 	Regarding claim 7, Griffin in view of Poland further in view of Karunamuni further in view of Borghei discloses The method of claim 6, 
 	Borghei discloses wherein the link is further associated with the selected video asset (([0174], retrieve electronic documents and/or streams, such as videos, over the wireless network 1112 (e.g., using TCP/IP or UDP protocols). Examiner notes that video messages can be sent over different social media application platforms (i.e. iMessage, Facebook))

16. 	Claim 12 is a device claim and is rejected using the same rejected made to the method of Claim 6.

17. 	Claim 18 is a device claim and is rejected using the same rejected made to the method of Claim 7.

18. 	Claim 27 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 6.

19. 	Claim 28 is a non-transitory CRM claim and is rejected using the same rejected made to the method of Claim 7.


20. 	Claims 9-10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application 2018/0014049, Griffin et al. (hereinafter Griffin) in view of U.S. Patent Application 2021/0045713, Poland further in view of U.S. Patent Application 2018/0335939, Karunamuni et al. (hereinafter Karunamuni) further in view of U.S. Patent Application 2018/0367840, Kleinerman et al. (hereinafter Kleinerman).

21. 	Regarding Claim 9, Griffin in view of Poland further in view of Karunamuni discloses The method of claim 1, 
 	Griffin in view of Poland further in view of Karunamuni does not explicitly disclose wherein determining the at least one focus region comprises determining the at least one focus region based on metadata associated with the selected video asset 
 	Further, Kleinerman teaches wherein determining the at least one focus region comprises determining the at least one focus region based on metadata associated with the selected video asset ([0056], the EPG component 415 can dynamically change the content in the focus area in the EPG to display expanded metadata for the selected video in the focus area)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Griffin in view of Poland further in view of Karunamuni and provide metadata (e.g. closed captioning) for the selected video as taught in Kleinerman for the purposes of assisting user’s with hearing disability.
Same as 9

22.	Regarding Claim 10, Griffin in view of Poland further in view of Karunamuni discloses The method of claim 1, 
 	Griffin in view of Poland further in view of Karunamuni does not explicitly discloses wherein determining the at least one focus region comprises determining the at least one focus region based on video display data associated with the selected video asset
 	Further, Kleinerman teaches wherein determining the at least one focus region comprises determining the at least one focus region based on video display data associated with the selected video asset ([0009], dynamically adjusting a timeline of the focus area based on the selected media content item). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Griffin in view of Poland further in view of Karunamuni and determine a focus area based on the selected media content as taught in Kleinerman for the purposes of automating the focus area without sacrificing image quality when the aspect ratio is changed.

23. 	Claim 20 is a device claim and is rejected using the same rejected made to the method of Claim 9.

24. 	Claim 21 is a device claim and is rejected using the same rejected made to the method of Claim 10.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422